Citation Nr: 1704763	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2016. A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence shows that the Veteran's current bilateral hearing loss was incurred as a result of in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

In this case, the medical evidence of record shows that the Veteran has bilateral hearing loss sufficient to establish impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, an October 2011 VA examination shows that the Veteran's auditory thresholds in each ear far exceed 40 decibels in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  Therefore, the first requirement for service connection is met.  

The Board also finds the evidence of record sufficient to support the second requirement for service connection, an in-service occurrence.  The Veteran reported that he first noticed bilateral hearing loss during his service in the Korean War.  

The Board notes that the Veteran's service treatment records are unavailable due to a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  See September 2010 VA Request for Information; O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened duty to consider the applicability of the benefit of the doubt rule when there is evidence that a Veteran's service records have been lost or destroyed).  However, the Veteran is competent to provide lay evidence of his in-service noise exposure.  In testimony at his November 2016 video conference hearing and in multiple statements in support of his case, the Veteran consistently reported significant daily noise exposure while serving in combat as an Army ammunition specialist on the front lines.  He stated that during this time, he developed a major problem with ringing in his ears and, as a result, "could not hear as well as before."  See VA Form 21-56, Application for Compensation.  The Veteran noted that he did not wear hearing protection while in service and that he visited Army field hospitals on two occasions, where medical staff diagnosed tinnitus and told him that he would likely lose his hearing later in life.  Indeed, evidence from Shea Ear Clinic, Beltone Hearing Center, and the Tuscaloosa VA Medical Center show that the Veteran has a lengthy history of hearing loss.  After applying VA's heightened duty in this case, the Board finds the Veteran's reports of an in-service injury due to noise to be credible and concedes in-service noise exposure.

With regard to the final requirement of a nexus between the Veteran's current hearing loss and his in-service noise exposure, the VA examiner indicated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because hearing tests from the Veteran's active duty service were unavailable due to fire.  However, given the credible evidence of significant noise exposure in combat and the Veteran's testimony and other credible evidence concerning chronicity of symptomatology, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran experienced difficulty hearing since he was exposed to noise in service.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Accordingly, service connection for bilateral hearing loss is warranted.

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


